FILED

UNITED STATES DISTRICT COURT JAN 3.1 2019

THE DISTRICT OF COLUMBIA Glork, U.S. District & Bankrupicy

Gourts for the District of Columbia

United States of America Criminal Docket No, 1:19-cr-00018
Vv. Judge Amy Berman Jackson .
‘| KA oS of A) f-
Roger J. Stone, Jr., \
Defendant Vix? >d (Ay aw
Motion For Leave To File This Motion To Intervene Ne N\ \ D \\\ \ NT,

The greatest legal, political and ethical transgression of my lifetime was when President Ford pardoned i\0
President Nixon. Our world today is a direct result of that pardon. Life has come full circle and youhavea “/\,.

chance to rectify that mistake. Roger Stone worked for Nixon and it is reported that he hasatattooofhim . ee

on his shoulder. Roger Stone is cancer of the worst kind. l \2 d (4
2

Our country is counting on you. As you can see the United Sates of America is spiraling out of control. Our 5

country has accelerated into unrecoverable chaos since | first filed with you in the Manafort case. “El Ki

Americans have a Constitutional Right to this information. There is no other source for it. | am asking to
be heard, | am not asking for you to rule in my favor. You know my intentions are honorable. | took an OUbES
oath to protect my fellow Americans and that is what | am doing. .

ny Lh

OA
Each of the Judges in the following cases has publicly docketed my pleadings. Four (*) of the Judges have ( v
not ruled on my Motions to Join. The cases represent: minors suing the government about climate change,
free speech, health care, immigrants, election tampering, etc.

Mankind will cease to exist by October 12"", 2050 if we don’t change the narrative and dialogue.

Remember that it was Attorney General Matthew Whitaker that represented me in 2011 when | was
falsely arrested. | can’t invent the stuff that has happened to me in my quest to protect my fellow
Americans. | will prevail. Judges are actually using my name and are placing my pleadings in the public
docket. | pray that you do the same. Honor the First Amendment.

*State of Maryland v. United States of America (1:18-cv-02849) District Court, D. Maryland

Judge Ellen Hollander

*State Of New York v. Donald Trump (1:17-cv-05228) District Court, E.D. New York Judge Nicholas Garaufis
*Pen American Center, Inc. v. Trump (1:18-cv-09433) District Court, 5.0. New York Judge Lorna Schofield
Juliana v. United States of America (6:15-cv-01517) District Court, 0. Oregon Judge Ann Aiken

*CORSI v. MUELLER (1:18-cv-02885) District Court, District of Columbia Judge Ellen Huvelle

Christenson v. Democratic National Committee (1:18-cv-05769) District Court, $.D. New York

Judge Colleen McMahon

Democratic National Committee v. The Russian Federation (1:18-cv-03501) District Court, S.D. New York
Judge John Koeltl

Attachment 1: Motion to join Pen American Center, Inc. v. Trump (1:18-cv-09433) District Court, S.D. New
York Judge Lorna Schofield (2 of 84 pages)
Attachment 2: Motion to Join State of Maryland v. United States of America (1:18-cv-02849) District Court,
D. Maryland Judge Ellen Hollander (1 of S pages)

  

id Andrew Chgistenson

Box 9063

Miramar Beach, Florida 32550
504-715-3086
davidandrewchristenson@gmail.com
dchristenson6G@hotmail.com

  
  
 
  

‘egoing with the Clerk of Court and
rst-class mail.

\ hereby certify that on Janu
served the pleay

David Andrew Christenson
UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

MOVANT DAVID ANDREW CHRISTENSON Case No. 1:18-cv-09433-LGS
PEN AMERICAN CENTER, INC. JUDGE LORNA G. SCHOFIELD
Plaintiff,
COMPLAINT FOR DECLARATORY
Vv. AND INJU IVE.R —
NEI RELEE
DONALD J. TRUMP, in his official capacity 7 “DUCE MENT
as President of the United States pet PRONICALLY FELED
Defendant. : Ay eet bs
Motion for Leave to file this Motion to Join pe ay A: LP I AT fr a UF AH

it is up to you, Judge Lorna G. Schofield, to save our country and mankind via this case. | have no idea
how to do that, but a good starting point is giving me a voice on behalf of the American People and to
order the parties to respond. Put the ball in their court. They should be glad to respond if they truly care
about the American People and you and your family. (Please pardon my language but ! need to make a
point.)

All parties in this case are Aids Infected Whores and that includes the attorneys who are officers of this
court and thus protectors of the Constitution. They don’t give a damn about this country. They are for

profit and power. The Plaintiffs invoke the Constitution when it is convenient and when it makes them

money and more powerful. Even non-profit media and universities are really for profit and power.

Mathematically Mankind will cease to exist by 2050. You can confirm this fact by using high school level
math.

bf you change the narrative, we might stand a chance.

Please incorporate the attached pleadings and letters into this Motion to Join.

Attachment 1: Motion to Join docketed by Judge Ellen Lipton Hollander. This case is about health care
for Americans. She has given the American People a voice. Not one of the 100 plus attorneys have
contacted me and yet most of them are from the 50 states that will ultimately incur the cost of health
care because the Federal Government is broke.

Attachment 2: Motion to Join that has not been yet docketed because the service is today, January 8",
2019. This case is about Attorney General Matthew Whitaker who was my attorney in 2011 and gave
away all of my rights and destroyed my life so that he could protect the Department of Justice cover up.

He has been rewarded with power and money.

Attachment 3: Friend of the Court/Amicus Brief that you have docketed by not aéceptell Goray that you
accept it and give it consideration. \ .
CSHNY Bi RIP 6:02

edite es
My information is incoherent and disjointed and for that | am apologizing. | was never trained or
educated for a war like this and trust me this is a war.

When a lawyer and expert of the law asked Jesus what the most important commandment is, Jesus
responded, “To love the Lord your God with all your heart, with all your soul, and with all your mind... The

second is to love your neighbor as yourself." All the Law and the Prophets hang on these two
commandments.

A Christmas Carol in Prose; Being a Ghost Story of Christmas by Charles Dickens
Jacob Marley “Mankind was my business. The common welfare was my business; charity, mercy,
forbearance, and benevolence, were, all, my business. The dealings of my trade were but a drop of water
in the comprehensive ocean of my business!”

Conclusion

| don’t know you and yet | have put my life on the line for you and the people you love. All | am asking
for is a voice and a response.

Godspeed

  
 
  
 

 

David Andrew Christenson
Box 9063
Miramar Beach, Florida 32550
504-715-3086
davidandrewchristenson@gmail.com;
dchristenson6@hotmail.com;

| hereby certify that on Ja
served the pig

 

" David Andrew Christenson
weer meee we ree ee ees ee ree cee oe Oe re wee eee . ogre me

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MARYLAND
Movant David Andrew Christenson Civ. No. 1:18-CV-02849-ELH
State of Maryland Complaint for Declaratory and
Plaintiff Injunction Relief
Vv. Judge Ellen Lipton Hollander rey
United States of America, et al., oD
Defendants DEC 9 6 201 3
Motion to Join/Intervene ATEALTIVORE
in OBEYS COPAY cour
Order the Department of Justice to respond to my pieadings and writings and then d&cide. Mankind oxpury

prevails if there Is a response. The response Itself will change the narrative and give Mankind a chance at
surviving. Level the playing field. Evil destroys Evil and with-it Mankind.

The Senate approved BP Attorney (Kirkland & Ellis LLP) Jeffrey Bossert Clark for assistant attorney
general for the U.S. Department of Justice's Environment and Natural Resources Division on Thursday,
October 11th, 2018. Read my Amicus Brief in this case. Kirkland & Ellis “Of Counsel” William Pelham
Barr, who served as the 77th United States Attorney General from 1991 to 1993 during the first Bush
administration, has been nominated by President Donald Trump to serve.as Attorney General of the
United States. These individuals do not believe in climate change.

President George W. Bush was President i in 2005 when Hurricane Katrina struck. Negligence by the
Federal Government allowed the Katrina Virus to escape.

Barr was recommended by Presidents George H. Bush and President George W. Bush to become the
Attorney General. Will this keep President Donald Trump from being Impeached and Indicted? Will this
keep President George W. Bush from being indicted?

Review attachments: “The United States Supreme Court and The Katrina Virus” and “The Reluctant
Patriot’.

Godspeed. Sincerely,

David Andrew Christenson

Box 9063 - Miramar Beach, Florida 32550

504-715-3086 - davidandrewchristenson ail.com; dchristenson6@hotmail.com;

CERTIFICATE OF SERVICE

 

 

 
My books have been removed/censored/sanitized from the Library of Congress. All references to me and
my books have been removed/censored/sanitized from the Library of Congress. My books have Library of
Congress Control Numbers (LCCN). This book was placed into the Library of Congress in 2012.

The United States Supreme Court and The Katrina Virus
A Prelude/Reference Book/Appendix - Book 7
By David Andrew Christenson
ISBN 978-0-9846893-8-5 Hardback SCKV
ISBN 978-0-9846893-9-2 EBook SCKV
LCCN 2012933074
Copyright 1-724163643
Persimmon Publishing
Box 9063
Miramar Beach, Florida 32550

An Epic Constitutional Crisis. | am talking about the political destruction of all three branches (Executive,
Judicial and Legislative) of our Federal Government. One hundred and fifty five million Americans and
Canadians may be infected with The Katrina Virus. Did the United States Supreme Court participate in
the criminal cover-up? Misprision is a crime/felony. In simple terms it means that you had knowledge of
a crime and did nothing. Did the Supreme Court have knowledge? YES! | gave them the knowledge. The
real question is: what did the Supreme Court do with the knowledge of The Katrina Virus and the cover-
up?

There was no simple way to present this story. | fully acknowledge that the material is presented in an
incoherent manner. What you are reading is a compilation of my communications with the Supreme
Court since my arrest for cyberstalking FBI Special Agent Steven Rayes on March 15", 2011. It must be
emphasized that | was arrested on a Louisiana Warrant (not a Federal Warrant as one would expect.)
and I have never been charged with a crime. A Louisiana Search and Seizure Warrant was used by the
FBI to steal my evidence, documentation, etc. of what happened in New Orleans after Hurricane Katrina.
In simplistic terms chemical warfare contaminates were released from DOD and CIA classified facilities.
The-United States.Military conducted operational missions in violation of Federal Law and killed
Americans. 1500 Americans are still missing. Were the contaminated bodies recovered, analyzed and
burned in Federal Government incinerators? Are some of the bodies being kept alive in vegetative states
so that the Federal Government can study the long term effects of the Katrina Virus? (Remember the
Syphilis Studies in Alabama and Guatemala.)

This is a Prelude/Reference Book/Appendix. The end of the story has not been written. Judgment must
not be passed upon the Supreme Court at this time. The Supreme Court may have actually protected
me. Think about it. Who could the Supreme Court have turned to? Congress and the Executive Branch
are responsible for the murder, genocide, treason and crimes against humanity. The only option for the
Supreme Court may have been to provide me with the protection needed, to not only uncover the truth
about the Katrina Virus, but to bring it to the attention of American and Canadian people.
